DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant has amended claims 54, 59, 62-64, 67, and 71-73. Claims 54-73 are pending.
	The amendments to the claims have overcome the 112(b) rejections of record.
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 9/2/2021, with respect to the 112(f) interpretations of record have been fully considered, but they are not persuasive.  
Applicant has argued that the interpretations under 112(f) have been obviated by amending the “electricity-generating process or plant” to recite an “electricity-generating plant”. Examiner respectfully disagrees.
The term “electricity-generating plant” is still a means plus function limitation that invokes 112(f). Thus, said limitation is still interpreted under 112(f). See claim interpretations below for further details.

Applicant’s arguments, see section B of Remarks, filed 9/2/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejection have been withdrawn.

Applicant’s arguments, see sections C and D of Remarks, filed 9/2/2021, with respect to the prior art rejections of Record have been fully considered, but they are not persuasive.
Specifically, Applicant has argued that the prior art relied upon in the prior art rejections of record fails to teach or suggest all of the limitations of the claims as amended. Examiner respectfully disagrees.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “electricity-generating process or plant” in claims 59, 67, and 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim limitation “electricity-generating plant” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “plant” coupled with functional language “electricity-generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 59, 67, and 73 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has not revealed any corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
However, a person having ordinary skill in the art would recognize the corresponding structure for “electricity-generating process or plant” as being a generator, a steam turbine, etc.
Accordingly, the claimed “electricity-generating plant” has been interpreted as generator, a steam turbine, etc., as well as equivalents thereof.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Middletown Coke Company Application for Major New Source Permit to Install” (obtained online at https://www.epa.state.oh.us/portals/27/transfer/ptiApplication/mcc/new/262825.pdf), hereafter referred to as Middletown Coke Company, in view of Childress et al. (US 5,114,542), hereafter referred to as Childress.
With regard to claim 54-58: Middletown Coke Company teaches a system for steam generation within an industrial facility, i.e. a coke plant, (section 1.0 paragraph 2, page 1-1).
A plurality of steam generators (heat recovery steam generators [HRSGs]) each one of the steam generators HRSGs connected to a common tunnel (common tunnel/afterburner tunnel), wherein the common tunnel (common tunnel/afterburner tunnel) is configured to receive a plurality of process streams, i.e. hot exhaust gas streams, from multiple sources, the sources being coke ovens, and wherein each of the plurality of steam generators is (i) configured to extract heat from the process streams to generate steam (Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]; Section 5.2.1 [page 5-6]; section 5.2.1.2 [page 5-7]; Section 5.2.1.2.2 [pages 5-9 and 5-10]; section 5.2.1.2.3 [page 5-10]).
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a water inlet and a steam outlet, as such an inlet and outlet are required for the heat recovery steam generators to achieve their intended function of generating steam.

Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a process gas inlet and a process gas outlet, as such an inlet and outlet are required for the heat recovery steam generators to extract heat from the process gas as intended.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by adding a process gas inlet and a process gas outlet to each of the coke ovens, in order to provide said steam generators with a means of receiving the process gas for extraction of heat therefrom, and in order to provide said steam generators with a means of discharging used process gas (i.e. process gas from which heat has already been extracted).
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators is fluidly connected to the common tunnel at the process gas inlets of each of the heat recovery steam generators, as such a fluid connection is required for the HRSGs to receive the process streams from the common tunnel as intended.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by fluidly connecting each of the each of the heat recovery steam generators to the common tunnel at the process gas inlets of each of the heat recovery steam generators, in order to obtain a system wherein the HRSGs receive the process streams from the common tunnel to extract heat therefrom as intended.
	The steam generators (HRSGs) configured to:
	Operate in a normal mode and a gas sharing mode, i.e. a mode wherein the one of the HSRGs is shut down (Section 5.2.1.2.2 [pages 5-9 and 5-10]).
Wherein, in the normal mode, the process gases are routed to a first amount of the steam generators (HSRGs) such that the steam generators are configured to produce steam at a first capacity, 
Note: It is not explicitly taught that the steam generators are configured to produce steam at a first capacity when operating in the normal mode. However, the HSRGs, being steam generators, are understood to necessarily produce steam in a first capacity when operating in the normal mode. 
And wherein, in the gas-sharing mode, the process gases are routed to a second amount of the steam generators, the second amount of steam generators being the first (total) amount steam generators (HRSGs) minus one which is shut down, i.e. four HRSGs, such that the steam generators are configured to produce steam at a second capacity (Section 5.2.1.2.2 [pages 5-9 and 5-10]). 
Note: It is not explicitly taught that the steam generators are configured to produce steam at a second capacity when operating in the gas sharing mode. However, the active HRSGs, being one fewer in number when operating the in the gas sharing mode, are understood to produce steam at a second capacity. Furthermore, it is understood that said second capacity is less than the first, as when operating in the gas sharing mode, there are one fewer HRSGs producing steam. Therefore, the total amount of steam which the HRSGs are capable of producing in the gas sharing mode is necessarily less than the total amount of steam which can be produced when the HRSGs are operating in the normal mode. 
Middletown Coke Company does not explicitly teach that each of the plurality of steam generators is (ii) fluidically coupled to a corresponding steam generator damper configured to be positioned via an actuator to any one of a plurality of positions between open and closed.
However, in one embodiment, Middletown Coke Company teaches “The additional HRSGs would be equipped with ducting, dampers, and controls identical to the HRSGs planned for the current design,” (Section 5.2.1.2.3 [page 5-10]). This teaching at least suggests that each of the HRSGs is to be equipped with a HRSG damper. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough. Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed.

Modified Middletown Coke Company does not explicitly teach actuators configured to alter the positions of the heat recovery steam generator dampers. However, it is understood that the heat recovery steam generator dampers must necessarily comprise actuators configured to alter the positions thereof, as in the absence of such actuators, the positions of the dampers could not be altered and the dampers would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, Childress teaches a method of operating a coke oven (abstract), the method comprising use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If actuators were not already present for each of the heat recovery steam generator dampers, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company in view of Childress by adding actuators configured to alter the positions of each of the heat recovery steam generator dampers, in order to provide the system of modified Middletown Coke Company with a means of positioning and repositioning each of the heat recovery steam generator dampers.
Modified Middletown Coke Company does not explicitly teach a controller operably coupled to the steam generators and the actuators of the steam generator dampers to control the operating mode of the steam generators.
However, controllers, e.g. PLCs and/or computer controllers, as well known means for automating operation of a system. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art to modify Middletown coke company by providing a controller operably coupled to the steam generators (HRSGs) and the actuators of the 
With regard to claim 59: Modified Middletown Coke Company teaches that each steam generator (HRSG) produces steam and electricity from recovered waste heat (Middletown Coke Company: Section 1.0 Paragraph 2 [Page 1-1]). Therefore, although it is not explicitly taught, it is understood that each of the steam generators (HRSGs) is fluidly coupled via the steam outlet thereof to an electricity generating plant, as such a fluid connection would be required to generate electricity using the produced steam, i.e. in order to feed the steam to a turbine generator.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company by fluidly connecting each of the steam generators (HRSGs) to a electricity generating plant via the steam outlets thereof, i.e. such that the steam outlets supply the produced steam to a steam turbine generator, in order to obtain a system wherein the HRSGs generate electricity using the recovered waste heat as desired.
With regard to claim 60: Modified Middletown Coke Company is silent to the common tunnel draft in the gas sharing mode being a draft of at least 0.1 inches of water. However, the draft maintained within the common tunnel corresponds to a manner of operating the claimed system. System claims are not limited by recitations pertaining to intended use or manner of operating (MPEP 2114). The system of Middletown Coke Company is capable of drawing a draft (Middletown Coke Company: Section 5.1.1.2.2 paragraph 2 [page 5-9]). Thus, it is understood that the system of Middletown Coke Company is capable of operating such that the common tunnel draft in the gas sharing mode is at least 0.1 inches of water. Therefore Modified Middletown Coke Company meets the limitations of claim 60.
In the alternative, it is clear that draft is a result effective variable in Middletown Coke Company, as Middletown Coke Company suggests that it is desirable to not produce excess draft. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company by optimizing the draft capabilities of 
With regard to claim 61: As discussed in the rejection of claim 54 above, modified Middletown Coke Company comprises a plurality of coke ovens (Middletown Coke Company: Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]). Each of said coke ovens includes an oven chamber configured to generate process gas (hot exhaust gas), and an uptake duct in fluid communication with the oven chamber and configured to receive the process gas generated in the oven chamber (Middletown Coke Company: Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]).
With regard to claim 62: Modified Middletown Coke Company does not explicitly teach that the common tunnel comprises a pressure sensor configured to detect an oven draft, and wherein the controller is operably coupled to the pressure sensor and configured to provide instructions for controlling process gas flow based on the detected oven draft.
Childress teaches a non-recovery coke oven system (abstract), the system comprising a plurality of coke ovens 12, a plurality of uptake ducts 48/56, a common tunnel 64, and a plurality of uptake dampers (draft control valves) 70/74 configured to control the flow of gas through the uptake ducts (Figures 1-7, Column 3 Lines 30-61, Column 4 Lines 30-68). Childress suggests using a controller to control draft, i.e. by controlling the position of the uptake dampers (draft control valves), based on readings taken from pressure sensors, for example, pressure sensors located in the uptake ducts (Column 5 Lines 30-50). Although it is not explicitly taught, it is understood that controlling draft goes hand in hand with controlling the flow of exhaust from the coke ovens in Childress. It can be seen from Figures 1-7 of Childress and Figure 2-1 of Middletown Coke Company that the coke ovens of Childress are very similar in construction to that of Middletown Coke Company. As discussed in the rejection of claim 54 above, the process gas in Modified Middletown Coke Company is exhaust gas from a plurality of coke ovens. Therefore, controlling the oven draft would necessarily result in control of the process gas flow. 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company in view of Childress by adding a pressure sensor configured to detect 
Modified Middletown Coke company remains silent to the pressure sensor being located in the common tunnel.
However, the common tunnel in Modified Middletown Coke Company is fluidly connected to the oven. Therefore, a person having ordinary skill in the art would recognize that pressure (draft) in the common tunnel is proportional to that in the oven chamber. Therefore, a person having ordinary skill in the art would recognize that a pressure sensor in the common tunnel could be used to determine oven draft.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company by positioning the pressure sensor in the common tunnel, in order to obtain a system having a pressure system predictably capable of determining an oven draft.
With regard to claim 63: Modified Middletown Coke Company further comprises a plurality of coke ovens (i) an oven chamber configured to generate process gas, and (ii) an uptake duct in fluid communication with the oven chamber and configured to receive the process gas generated via the oven chamber (Middletown Coke Company: Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]).
Modified Middletown Coke Company does not explicitly teach (iii) an uptake damper in fluid communication with the uptake duct and positioned via an actuator, wherein the instructions are received by actuator for position adjustment (Middletown Coke Company: Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]).
However, Childress teaches controlling draft with an uptake damper 70/74 in fluid communication with the uptake duct 48/56 and positioned with an actuator (fluid cylinder) 78 (Figures 1-7, Column 4 Line 30-Column 5 Line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company by adding a (iii) an uptake damper in fluid communication with the uptake duct and positioned via an actuator, wherein the instructions are received by actuator for 
With regard to claim 64-66 and 68: Middletown Coke Company teaches a system for steam generation within an industrial facility, i.e. a coke plant, (section 1.0 paragraph 2, page 1-1).
A plurality of steam generators (heat recovery steam generators [HRSGs]) each one of the steam generators HRSGs connected to a common tunnel (common tunnel/afterburner tunnel), wherein the common tunnel (common tunnel/afterburner tunnel) is configured to receive a plurality of process streams, i.e. hot exhaust gas streams, from multiple sources, the sources being coke ovens, and wherein each of the one or more steam generators is configured to extract heat from the process streams to generate steam (Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]; Section 5.2.1 [page 5-6]; section 5.2.1.2 [page 5-7]; Section 5.2.1.2.2 [pages 5-9 and 5-10]; section 5.2.1.2.3 [page 5-10]).
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a water inlet and a steam outlet, as such an inlet and outlet are required for the heat recovery steam generators to achieve their intended function of generating steam.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by adding a water inlet and a steam outlet to each of the heat recovery steam generators, in order to provide said steam generators with a source of water from which to generate steam, and in order to provide said steam generators with means for discharging the steam generated therein, such that said steam generators are capable of performing their intended function of generating steam.
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a process gas inlet and a process gas outlet, as such an inlet and outlet are required for the heat recovery steam generators to extract heat from the process gas as intended.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by adding a process gas inlet and a process gas outlet to each of the coke ovens, in order to provide said steam generators with a means of receiving the process 
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators is fluidly connected to the common tunnel at the process gas inlets of each of the heat recovery steam generators, as such a fluid connection is required for the HRSGs to receive the process streams from the common tunnel as intended.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by fluidly connecting each of the each of the heat recovery steam generators to the common tunnel at the process gas inlets of each of the heat recovery steam generators, in order to obtain a system wherein the HRSGs receive the process streams from the common tunnel to extract heat therefrom as intended.
	The steam generators (HRSGs) configured to:
	Operate in a first mode, i.e. a normal mode in which all of the HRSGs are operating, and a second mode, i.e. a gas sharing mode wherein one of the HRSGs is shut down and gas is rerouted from the offline HRSG to the remaining online HRSGs (Section 5.2.1.2.2 [pages 5-9 and 5-10]).
Wherein, in the first mode (normal mode), the process gases are routed to all of the steam generators (HSRGs), i.e. all five of the HRSGs, such that a particular steam generator, i.e. a HRSG which is shut down in the second mode, is configured to produce steam at a first capacity (Section 5.2.1.2.2 [pages 5-9 and 5-10]). 
Note: It is not explicitly taught that said particular steam generator, i.e. a HRSG which is shut down in the second mode, is configured to produce steam at a first capacity when operating in the first mode (normal mode). However, the HSRG, being steam generator, is understood to necessarily produce steam in a first capacity when operating in the first (normal) mode. 
And wherein, in the second mode (gas sharing mode), the process gases are not routed said particular steam generator, i.e. a HRSG which is shut down, such that said steam generator is configured to produce steam at a second capacity that is less than the first capacity, i.e. a second capacity which is essentially 0% of the first capacity (Section 5.2.1.2.2 [pages 5-9 and 5-10]). 

Middletown Coke Company does not explicitly teach that each of the plurality of steam generators is (ii) fluidically coupled to a corresponding steam generator damper configured to be positioned via an actuator to any one of a plurality of positions between open and closed.
However, in one embodiment, Middletown Coke Company teaches “The additional HRSGs would be equipped with ducting, dampers, and controls identical to the HRSGs planned for the current design,” (Section 5.2.1.2.3 [page 5-10]). This teaching at least suggests that each of the HRSGs is to be equipped with a HRSG damper. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough. Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Middletown Coke Company by adding to each of the heat recovery steam generators a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Middletown Coke Company does not explicitly teach actuators configured to alter the positions of the heat recovery steam generator dampers. However, it is understood that the heat recovery steam generator dampers must necessarily comprise actuators configured to alter the positions thereof, as in the absence of such actuators, the positions of the dampers could not be altered and the dampers would be rendered useless.

If actuators were not already present for each of the heat recovery steam generator dampers, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company in view of Childress by adding actuators configured to alter the positions of each of the heat recovery steam generator dampers, in order to provide the system of modified Middletown Coke Company with a means of positioning and repositioning each of the heat recovery steam generator dampers.
Modified Middletown Coke Company does not explicitly teach a controller operably coupled to the steam generators to control the operating mode of the steam generators.
However, controllers, e.g. PLCs and/or computer controllers, as well known means for automating operation of a system. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art to further modify Middletown coke company by providing a controller operably coupled to the steam generators (HRSGs) for controlling the operating mode of said steam generators, in order to obtain a system wherein the operation of the steam generators is automatically controlled.
With regard to claim 67: Modified Middletown Coke Company teaches that each steam generator (HRSG) produces steam and electricity from recovered waste heat (Middletown Coke Company: Section 1.0 Paragraph 2 [Page 1-1]). Therefore, although it is not explicitly taught, it is understood that each of the steam generators (HRSGs) is fluidly coupled via the steam outlet thereof to an electricity generating plant, as such a fluid connection would be required to generate electricity using the produced steam, i.e. in order to feed the steam to a turbine generator.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company by fluidly connecting each of the steam generators (HRSGs) to a electricity generating plant via the steam outlets thereof, i.e. such that the steam outlets 
With regard to claim 69: Modified Middletown Coke Company is silent to the common tunnel draft in the second mode being a draft of at least 0.1 inches of water. However, the draft maintained within the common tunnel corresponds to a manner of operating the claimed system. System claims are not limited by recitations pertaining to intended use or manner of operating (MPEP 2114). The system of Middletown Coke Company is capable of drawing a draft (Middletown Coke Company: Section 5.1.1.2.2 paragraph 2 [page 5-9]). Thus, it is understood that the system of Middletown Coke Company is capable of operating such that the common tunnel draft in the second mode is at least 0.1 inches of water. Therefore Modified Middletown Coke Company meets the limitations of claim 60.
In the alternative, it is clear that draft is a result effective variable in Middletown Coke Company, as Middletown Coke Company suggests that it is desirable to not produce excess draft. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company by optimizing the draft capabilities of the common tunnel such that the common tunnel can be operated at a draft of at least 0.1 inches of water in the second mode, in order to obtain a predictably functional coking system.
With regard to claim 70: As discussed in the rejection of claim 54 above, modified Middletown Coke Company comprises a plurality of coke ovens (Middletown Coke Company: Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]). Each of said coke ovens includes an oven chamber configured to generate process gas (hot exhaust gas), and an uptake duct in fluid communication with the oven chamber and configured to receive the process gas generated in the oven chamber (Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]).
With regard to claim 71: Modified Middletown Coke Company does not explicitly teach that the common tunnel comprises a pressure sensor configured to detect an oven draft, and wherein the 
Childress teaches a non-recovery coke oven system (abstract), the system comprising a plurality of coke ovens 12, a plurality of uptake ducts 48/56, a common tunnel 64, and a plurality of uptake dampers (draft control valves) 70/74 configured to control the flow of gas through the uptake ducts (Figures 1-7, Column 3 Lines 30-61, Column 4 Lines 30-68). Childress suggests using a controller to control draft, i.e. by controlling the position of the uptake dampers (draft control valves), based on readings taken from pressure sensors, for example, pressure sensors located in the uptake ducts (Column 5 Lines 30-50). Although it is not explicitly taught, it is understood that controlling draft goes hand in hand with controlling the flow of exhaust from the coke ovens in Childress. It can be seen from Figures 1-7 of Childress and Figure 2-1 of Middletown Coke Company that the coke ovens of Childress are very similar in construction to that of Middletown Coke Company. As discussed in the rejection of claim 54 above, the process gas in Modified Middletown Coke Company is exhaust gas from a plurality of coke ovens. Therefore, controlling the oven draft would necessarily result in control of the process gas flow. 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company in view of Childress by adding a pressure sensor configured to detect oven draft and by configuring the controller such that it is operably coupled to the pressure sensor and configured to provide instructions for controlling process gas flow, i.e. draft, based on the detected oven draft, in order to control the oven draft in modified Middletown Coke Company.
Controlling process gas flow necessarily constitutes controlling process gas flow to the steam generator. 
Modified Middletown Coke company remains silent to the pressure sensor being located in the common tunnel.
However, the common tunnel in Modified Middletown Coke Company is fluidly connected to the oven. Therefore, a person having ordinary skill in the art would recognize that pressure (draft) in the common tunnel is proportional to that in the oven chamber. Therefore, a person having ordinary skill in 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company by positioning the pressure sensor in the common tunnel, in order to obtain a system having a pressure system predictably capable of determining an oven draft. 
With regard to claim 72: Middletown Coke Company teaches a system for steam generation within an industrial facility, i.e. a coke plant, (section 1.0 paragraph 2, page 1-1).
A plurality of steam generators (heat recovery steam generators [HRSGs]) each one of the steam generators HRSGs connected to a common tunnel (common tunnel/afterburner tunnel), wherein the common tunnel (common tunnel/afterburner tunnel) is configured to receive a plurality of process streams, i.e. hot exhaust gas streams, from multiple sources, the sources being coke ovens, and wherein each of the one or more steam generators is configured to extract heat from the process streams to generate steam (Figure 2-1; section 1.0 paragraph 2 [page 1-1]; Section 2.0 paragraphs 4 and 6 [pages 2-1 and 2-5]; Section 5.2.1 [page 5-6]; section 5.2.1.2 [page 5-7]; Section 5.2.1.2.2 [pages 5-9 and 5-10]; section 5.2.1.2.3 [page 5-10]).
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a water inlet and a steam outlet, as such an inlet and outlet are required for the heat recovery steam generators to achieve their intended function of generating steam.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by adding a water inlet and a steam outlet to each of the heat recovery steam generators, in order to provide said steam generators with a source of water from which to generate steam, and in order to provide said steam generators with means for discharging the steam generated therein, such that said steam generators are capable of performing their intended function of generating steam.
Although it is not explicitly taught, it is understood that each of the heat recovery steam generators must comprise a process gas inlet and a process gas outlet, as such an inlet and outlet are required for the heat recovery steam generators to extract heat from the process gas as intended.

Although it is not explicitly taught, it is understood that each of the heat recovery steam generators is fluidly connected to the common tunnel at the process gas inlets of each of the heat recovery steam generators, as such a fluid connection is required for the HRSGs to receive the process streams from the common tunnel as intended.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Middletown Coke Company by fluidly connecting each of the each of the heat recovery steam generators to the common tunnel at the process gas inlets of each of the heat recovery steam generators, in order to obtain a system wherein the HRSGs receive the process streams from the common tunnel to extract heat therefrom as intended.
	The steam generators (HRSGs) configured to:
	Operate in a first mode, i.e. a normal mode in which all of the HRSGs are operating, and a second mode, i.e. a gas sharing mode wherein one of the HRSGs is shut down and gas is rerouted from the offline HRSG to the remaining online HRSGs (Section 5.2.1.2.2 [pages 5-9 and 5-10]).
Wherein, in the first mode, the process gases are routed to a first amount of the steam generators (HSRGs) such that the steam generators are configured to produce steam at a first capacity, the first amount of the steam generators (HRSGs) being the total number of steam generators, i.e. five HSRGs (Section 5.2.1.2.2 [pages 5-9 and 5-10]). 
Note: It is not explicitly taught that the steam generators are configured to produce steam at a first capacity when operating in the first mode. However, the HSRGs, being steam generators, are understood to necessarily produce steam in a first capacity when operating in the first mode. 
And wherein, in the second mode, the process gases are routed to a second amount of the steam generators, the second amount of steam generators being the first (total) amount steam generators 
Note: It is not explicitly taught that the steam generators are configured to produce steam at a second capacity when operating in the second mode. However, the active HRSGs, being one fewer in number when operating the in the second mode, are understood to produce steam at a second capacity. Furthermore, it is understood that said second capacity is less than the first, as when operating in the second mode, there are one fewer HRSGs producing steam. Therefore, the total amount of steam which the HRSGs are capable of producing in the second mode is necessarily less than the total amount of steam which can be produced when the HRSGs are operating in the first mode. 
Middletown Coke Company does not explicitly teach that each of the plurality of steam generators is (ii) fluidically coupled to a corresponding steam generator damper configured to be positioned via an actuator to any one of a plurality of positions between open and closed.
However, in one embodiment, Middletown Coke Company teaches “The additional HRSGs would be equipped with ducting, dampers, and controls identical to the HRSGs planned for the current design,” (Section 5.2.1.2.3 [page 5-10]). This teaching at least suggests that each of the HRSGs is to be equipped with a HRSG damper. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough. Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Middletown Coke Company by adding to each of the heat recovery steam generators a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Middletown Coke Company does not explicitly teach actuators configured to alter the positions of the heat recovery steam generator dampers. However, it is understood that the heat recovery steam generator dampers must necessarily comprise actuators configured to alter the positions thereof, 
In the alternative, it is well known to use actuators to alter the position of dampers. For example, Childress teaches a method of operating a coke oven (abstract), the method comprising use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If actuators were not already present for each of the heat recovery steam generator dampers, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Middletown Coke Company in view of Childress by adding actuators configured to alter the positions of each of the heat recovery steam generator dampers, in order to provide the system of modified Middletown Coke Company with a means of positioning and repositioning each of the heat recovery steam generator dampers.
Modified Middletown Coke Company does not explicitly teach a controller operably coupled to the steam generators to control the operating mode of the steam generators.
However, controllers, e.g. PLCs and/or computer controllers, as well known means for automating operation of a system. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art to modify Middletown coke company by providing a controller operably coupled to the steam generators (HRSGs) for controlling the operating mode of said steam generators, in order to obtain a system wherein the operation of the steam generators is automatically controlled.
With regard to claim 73: As discussed in the rejection of claim 72 above, the first capacity is greater than the second capacity. 
Modified Middletown Coke Company teaches that each steam generator (HRSG) produces steam and electricity from recovered waste heat (Middletown Coke Company: Section 1.0 Paragraph 2 [Page 1-1]). Therefore, although it is not explicitly taught, it is understood that each of the steam generators (HRSGs) is fluidly coupled via the steam outlet thereof to an electricity generating plant, as 
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Middletown Coke Company by fluidly connecting each of the steam generators (HRSGs) to a electricity generating plant via the steam outlets thereof, i.e. such that the steam outlets supply the produced steam to a steam turbine generator, in order to obtain a system wherein the HRSGs generate electricity using the recovered waste heat as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772